DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 2nd June 2021. The amendments in the filed response have been entered. 
Claims 8, 9, 15 and 16 have been amended. 
Claims 1-7 are confirmed to have been cancelled. 
Claims 8-21 are pending in the application and the status of the application is currently pending. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “access control parameter” appears in the independent claim 8. The Specification is silent about a description of the access control parameter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection is based on the subject matter eligibility test that is detailed in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Patent Eligibility Guidance Update (October 2019 Update). The conclusions of the test support the rejection. 
In Step 1 of the test, the claims were found to be directed to one of the four statutory categories, which is a Process to provide access to content. Claims 8-14 are directed to the method of executing the process, and claims 15-21 are directed to a similar system that executes the steps to provide access to content. 
In Step 2A(1), the claims were found to recite an abstract idea. 
The independent claim 15 recites the limitations: 
the platform storing items of media content belonging to disparate content providers, each item of media content being associated with a media content characteristic and a license characteristic; 
the platform receiving user requests for distribution of items of media content according to license characteristics of those items of media content; 
the platform tracking accesses of a particular item of media content of a first content provider and a value of the license characteristic associated with those accesses; 
compiling demographic information associated with the user requests, media content access data and associated license characteristics for items of media content including the particular item;
transmitting the access data from the content distribution platform to the first content provider; 
receiving data comprising a request from the first content provider to change a value of the license characteristic for the particular item for a specified demographic;
modifying, in response to the received data, the license characteristic in the particular item in the content database; and
selectively providing access to the particular item to the specified demographic according to the modified license characteristic;
wherein: the license characteristic comprises one or more of: a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability;
the media content characteristic comprises one or more of: genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content. 
The emphasized limitations are recited to be executed by a content distribution platform, described in the disclosure as a server or a system of servers (See at least Fig. 1C, reference 101, and respective paragraphs in the Specification). The claim 15 recites similarities to the limitations of claim 8, with the exception of claim 8 reciting “access control parameters” instead of “license characteristics”. These limitations recite a process of providing access data to a customer requesting access to media content, where the access data can be interpreted as digital rights used as permissions for the requested media 
Claim 8 includes the limitation said compiling aggregating access data comprising numbers of accesses and access control parameters for a plurality of items of media content, including the particular item of media content, having corresponding media content characteristics, which further supports the use of license information to provide access, part of the legal interactions between people of the certain methods of organizing human activity.    
The dependent claims 9-14 and 16-21 further support the interpretation of the abstract idea. The claims recite as follows:
Claims 9 and 16 recite capturing a user metric associated with each tracked access. 
This process step is interpreted as recording a value, which supports the description of the abstract idea.
Claims 10 and 17 recite wherein the transmitted access data is filtered according to the user metric. 

Claims 11 and 18 recite wherein the user metric is a location of an accesser. 
This limitation is a definition that supports the description of the abstract idea.
Claims 12 and 19 recite wherein the access data is transmitted upon occurrence of a trigger condition. 
This limitation is describing there is a condition trigger for transmission, but does not describe if the condition is met for transmission. The description supports the description of the abstract idea. 
Claims 13 and 20 recite wherein the trigger is based on a request received at the platform or a passage of time. 
This limitation is describing the type of trigger part of the condition for transmission, but does not describe if the condition is met for transmission. The description supports the description of the abstract idea. 
Claims 14 and 21 recite wherein the access data includes anonymized historical information regarding activity associated with one or more items of media content that share a common value media content characteristic and are associated with multiple content providers. 
This limitation describes features of the access data related to the history of use of the media content, much like a certificate of use, which supports the description of the abstract idea. 
The limitations of the dependent claims, as shown above, describe elements that support the description of the abstract idea. 
Therefore, the result of Step 2A(1) for all claims is they recite an abstract idea.
In Step 2A(2), the claims that recite the abstract idea do not integrate the abstract idea into a practical application. For example, in claim 8 the additional elements although recited in the preamble, are a content distribution platform, the platform including a content database; and the additional elements in claim 15 are a system comprising one or more data processors; one or more computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps. These additional elements as recited merely describe the computer that is implementing the abstract idea.
The additional elements not emphasized in the independent claims 8 and 15 recite elements of rights management. For example, the limitation reciting associating each media content with content characteristics and license characteristics as part of the “storing” function is recited to gather data for storage, but is still merely implementing the abstract idea on a computer. In another example, the limitation said compiling aggregating access data comprising numbers of accesses and license characteristics for a plurality of items of media content, including the particular item of media content, having corresponding media content characteristics as part of the “compiling” function describe adding elements to packets to be transmitted by the computer, further supporting the implementation of the abstract idea by a computer. In another example, the limitation wherein an license characteristic of a second item of media content associated with the second content provider is updated based on the access data Is a limitation considered under 35 USC 112, second paragraph, and is interpreted to recite the particular item of media content. The limitation 
The dependent claims 9-14 and 16-21 do not attempt to generally link the use of the abstract idea to a particular technological environment or field of use. As the dependent claims were analyzed above, they support the use of a computer to merely implement the abstract idea. 
Therefore, the result of Step 2A(2) for all claims is they are directed to the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims 15-21 recite components of a system, specifically a content distribution platform including a content database, a distribution module, a data aggregation database, and a network interface (as in Claim 1), and comprising one or more data processors and one or more computer-readable medium encoded with instructions for commanding the one or more data processors to execute steps (as in Claim 15). While the additional elements limit the abstract idea to be executed on a computer, there is no improvement to the functioning of the recited elements nor is there an improvement to another technology or technical field. Considering the additional elements individually, the claims do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination, the steps do not add any meaningful limits on practicing the abstract idea more than the elements analyzed individually and thus do not add significantly more to the claimed invention. 
Therefore, the result of Step 2B for all claims is they do not recite significantly more, and the test concludes the claims are patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gargi (US 2006/0173782, hereinafter “Gargi”), in view of Shen (US 2007/0112811, hereinafter “Shen”), in view of Ginter (US 8,639,625, hereinafter “Ginter”).
Regarding Claims 8 and 15, Gargi teaches 
a content distribution platform by which a plurality of content providers distribute a plurality of items of media content for users of the platform to access (“Media repository system 12 is configured to store media content and to process requests with respect to access of clients 14 to the media content.” See Gargi in [0017];  “Media repository system 12 is configured to store and, when appropriate, disseminate media content which may comprise a plurality of media data items in one embodiment to one or more clients 14. Exemplary media data items include songs, compact disks, DVD data, photographs, software, electronic games and any other data content which may be consumed (e.g., the content may be played, illustrated, copied or otherwise communicated to or manipulated by a user) by one or more of clients 14 in accordance with respective usage rights. Additional details regarding an exemplary embodiment of media repository system 12 are described below.” See in [0018] in reference to Fig. 1)
a content database storing items of media content belonging to disparate content providers, each item of media content being associated with a media content characteristic and an license characteristic (based on the exemplary items being a variety of media, interpreting the disparate content providers are implicit: “Media storage system 22 is configured to store media content which may include one or 
receiving user requests for distribution of items of media content according to license characteristics of those items of media content (“The data connection 16 intermediate client 14 and media storage system 22 may be implemented to receive requests from client 14; to access any additional information for providing media content to client 14, and to stream or otherwise communicate appropriate media content to client 14.” See Gargi in [0023]; “At a step S10, the processing circuitry accesses a media content request provided by a client. In one aspect, the processing circuitry identifies one of the media data items responsive to the media content request.” See in [0051] in reference to Fig. 4)
compiling [location] information associated with the user requests, media content access data and associated license characteristics for items of media content including the particular item (interpreting the request includes the selected items from the consumer account: “Rights management system 24 may be configured to map or otherwise associate usage rights with a requested media data item to control access and consumption of the media data item by a requesting client 14. In one embodiment, the rights management system 24 is configured to discern the usage rights based upon location information of a respective client 14. The location information may correspond to locations of the respective requesting clients 14 at the moments in time that the clients 14 are desirous of obtaining the media content.” See Gargi in [0024];  “If the condition of step S14 is affirmative, the process may proceed to a step S16 wherein usage rights for the requested media content 
transmitting the access data from the content distribution platform (“Communications interface 30 is configured to implement communications external of media repository system 12 for example with respect to clients 14. Communications interface 30 may include a network interface to provide networked communications (e.g., private and/or public) in one network embodiment to provide communications with clients 14. In addition, communications interface 30 may include beacon 28 configured to provide communications with respect to clients 14. Communications interface 30 may include any appropriate arrangement to implement communications of system 12 with respect to external devices including clients 14. In one embodiment, communications interface 30 may receive content requests from clients 14, and output location requests and/or media content to clients 14.” See Gargi in [0045]).
The limitation the distribution module being configured to track accesses of a particular item of media content of a first content provider and a value of the license characteristic associated with those accesses is reciting the distribution module is recording the use of each access of the particular media content and recording the value from the license characteristic. Gargi teaches these to be functions of Digital Rights Management, where a record of the access and the value of the access control are recorded in the digital right (“Digital Rights Management (DRM) has been developed to provide security and encryption for combating unauthorized copying. The aim of DRM is to "lock" the content of 
The limitation the data aggregation database being configured to compile demographic information associated with the user requests, media content access data and associated license characteristics is reciting the data aggregation database is capable of gathering the data for one item of media content as for multiple items of media content. The limitation demographic information associated with the user requests is interpreted to be gathered from the user’s stored information associated with the user’s identity, such as location information. The limitation corresponding media content characteristics is based on the items of media content interpreted to have the same format, related content or to be used by a specific application, such as music files of an album requested to play in a player application or e-books of a series in an e-reader application. Gargi is shown to teach compiling data for the request including the requested item and the license characteristics (See Gargi in [0023]-[0024] as shown above). 
Gargi further teaches the additional limitations of claim 15: wherein: the license characteristic comprises one or more of: a purchase price, an availability of content over a fixed period of time, an availability to download content or a geographic availability (“In a more specific example, processing circuitry 32 may process communications including, media content requests, access location information of clients 14, implement verification operations of location information of clients 14, assign usage rights based upon locations of clients 14, control media content access, media content storage, streaming of media content the media content characteristic comprises one or more of: genres, a country of origin, one or more spoken languages, a presence of subtitles, a release date, one or more professional or government certifications or ratings, a selection by one or more industry festivals or events, one or more nominations or grant of one or more awards, or a list of participants in the item of media content (“The location information may correspond to locations of the respective requesting clients 14 at the moments in time that the clients 14 are desirous of obtaining the media content. Exemplary location information may include absolute location information (e.g., geographical location for example including longitude and latitude coordinates) or relative location of a respective client 14 with respect to a beacon 28 (e.g., distance between the client 14 and a beacon 28) in illustrative embodiments.” See Gargi in [0024])
Gargi does not expressly teach receiving data comprising a request from the first content provider to change a value of the license characteristic for the particular item for a specified demographic; modifying, in response to the received data, the license characteristic in the particular item in the content database; and selectively providing access to the particular item to the specified demographic according to the modified license characteristic.  
However, Shen does teach receiving [an indication] to change [an access level] (“at 724, it is determined if an access level change is indicated as a result of a user input, system conditions, or other factors.” See Shen in [0070]), modifying [the access level] (“If so, at 726, packette specifications are adjusted. Such an adjustment may involve additional coding units being included in packettes, or more packettes being selected for sending. The process 700 loops to 708 for the data to be included in the packettes to be identified based providing access to the particular item (“The process 700 loops to 708 for the data to be included in the packettes to be identified based on the indicated change.” See Shen in [0070]; after the loop back: “At 714, the packettes collected in transport packets. At 716, a number of the transport packets are collected in a buffer from which they can be resent if the packets are not received and thus are not acknowledged by the receiving system. At 718, the transport packets are sent to one or more receiving systems.” Shen in [0069] in reference to Fig. 7). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Gargi of “transmit the access data from the content distribution platform” and “provide access to the [particular] item of media content according to the license characteristic” to include “receiving [an indication] to change [an access level]”, “modifying [the access level]” and “providing access to the particular item”, as taught by Shen, because updates to the license characteristics, when the conditions are met, support the security of the digital right to provide access only to the registered user.
Gargi teaches the rights management system is configured to discern the usage rights based upon location information of a respective client; the location information that is gathered may correspond to locations of the respective requesting clients at the moments in time that the clients are desirous of obtaining the media content. (See Gargi in [0024]). The claim has been interpreted to recite demographic information broadly to include location information of the requesting user. 
Gargi, in view of Shen, does not explicitly teach change a value of the license characteristic for the particular item for a specified demographic and providing access to the particular item to the specified demographic. The request in Shen does not mention that the change in a value of the license characteristic is for a specified demographic. 
However, Ginter does teach gathering demographic information for demographic analysis in order to permit or deny access to usage information (“In this example, end users 3310 may transmit VDE permissions and/or other control information to the repository 3302 permitting and/or denying access to usage information collected by the audit system for use by the analysis system. This, in part, may help ensure end user's privacy rights as it relates to the usage of such information. Some containers may require, as an aspect of their control structures, that an end user make usage information available for analysis purposes. Other containers may give an end user the option of either allowing the usage information to be used for analysis, or denying some or all such uses of such information. Some users may elect to allow analysis of certain information, and deny this permission for other information. End users 3310 in this example may, for example, elect to limit the granularity of information that may be used for analysis purposes (e.g. an end user may allow analysis of the number of movies viewed in a time period but disallow use of specific titles, an end user may allow release of their ZIP code for demographic analysis, but disallow use of their name and address, etc.) Authors and/or the repository 3302 may, for example, choose to charge end users 3310 smaller fees if they agree to release certain usage information for analysis purposes.” See Ginter in Col 311 Ln 59 – Col 312 Ln 13).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Gargi, in view of Shen, the “use of acquired information for demographic analysis”, as taught by Ginter, because the information gathered, such as location information, would further limiting the license 
Regarding Claims 9 and 16, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 8 and 15. Gargi further teaches capturing a user metric associated with each tracked access (“The access of the clients to the media content by the usage rights may be dynamic in at least some configurations and in one embodiment based upon location information of the respective clients.” See Gargi in [0016]). 
Regarding Claims 10 and 17, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 8 and 15. Gargi further teaches the transmitted access data is filtered according to the user metric (“Responsive to the processing and analysis of requests, media repository system 12 may permit respective clients 14 to access and consume desired media content (e.g., one or more of the media data items) according to respective determined usage rights. As mentioned, location information of individual clients 14 may be used to determine usage rights and to control the access of clients 14 to the media content.” See Gargi in [0017]).
Regarding Claims 11 and 18, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 8 and 15. Gargi further teaches the user metric is a location of an accesser (Shown above, see Gargi in [0016]-[0017]).
Regarding Claims 12 and 19, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 1, 8 and 15. Gargi further teaches the access data is transmitted upon occurrence of a trigger condition (“In another example, a unique confirmation identifier may be communicated to a requesting client 14 who may have to communicate the 
Regarding Claims 13 and 20, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 1, 8 and 15. Gargi, in view of Shen, further teaches the trigger is based on a request received at the platform or a passage of time (Shown above, see Gargi in [0033]).

Claims 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gargi, in view of Shen, in view of Ginter, and further in view of Wieder (US 8,001,612, hereinafter “Wieder”).
Regarding Claims 14 and 21, Gargi, in view of Shen, in view of Ginter, teaches the limitations of claims 8 and 15. Gargi, in view of Shen, in view of Ginter, does not explicitly teach the access data includes anonymized historical information regarding activity associated with one or more items of media content that share a common value media content characteristic and are associated with multiple content providers.
However, Wieder does teach anonymized historical information by the use of an anonymous owner ID (“FIG. 16 shows an example of the contents of a user's play history for a composition (for a unique user). The play -history may include an anonymous-ownerID 1304; the composition-ID 1603; and a record-of-play 1604 for each time the user experienced the composition. The play-history may also include a parameter that points to the last record 1605. The play-history may also include parameters that summarize the user's experience with the composition such as "number of times played" 1606 and "average % played" 1607. The play-history may also include one or more validation hashes 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Gargi, in view of Shen, of “recording historical information of the activity associated with one or more items of media content” to include “an anonymous-owner ID”, as taught by Wieder, because it would maintain the security of the digital right to hide priority details concerning the registered user of the digital right.

Response to Arguments
Applicant’s arguments, filed 2nd June 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: The claims are directed to advanced techniques for providing access to content via a content distribution platform by which a plurality of content providers distribute a plurality of items of media content for users of the platform to access. The platform includes a content database storing items of media content belonging to disparate content providers and access to content within such database can be selectively provided based on an access control or license characteristic which can change based on compiled demographic information. These features as well as other aspects are so complex that they cannot be practically performed in the human mind. Further, the data exchange and the compiling of demographic information and the change of the recited access control parameters and license characteristics are not methods of organizing human activity including commercial or legal interactions. Moreover, a human being would not selectively provide access to content in the particular manner recited in each independent claim. Therefore, the current subject matter fails to meet prong one of step A of the 2019 Revised Guidance.
In response: The claims are directed to basic techniques of digital rights management to modify license characteristics and provide the requested access. The abstract idea is defined as a legal interaction, where the recited functions can be executed by hand between people. The content distribution platform is managing the provision of access through the management of license characteristics. As recited, the platform is 
The Applicant further argues: The subject matter recited in the claims is applied in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and the office action merely recites boilerplate language in this regard without considering the features recited in the claims. Again, the subject matter recited in the claims are directed to advanced techniques for providing access to content via a content distribution platform by which a plurality of content providers distribute a plurality of items of media content for users of the platform to access and that selective access can be provided to content based on compiled demographic information. Such an arrangement is a meaningful advance over the alleged judicial exception given the difficulty in selectively providing access to content over a network according to an access control parameter or license characteristic. Moreover, a human would provide access to content in a different, more simplistic manner, not in the manner presently claimed. Additionally, the claimed steps cannot even be practically performed by a human. Thus, using a computer to implement the claimed approach is a practical means that is meaningful for achieving the steps as described. Even if the claimed subject matter were directed to an abstract idea, it is implemented in a practical application (e.g, the use of a computer to achieve something unachievable by a human).
In response: the advanced techniques are not recited in the claims, allowing for the interpretation of the claims being directed to the abstract idea and not reciting significantly more. 

Regarding the rejection under 35 USC 112, the Applicant argues: The claims have been amended to delete the references to the second item of media content. In addition, claims 1 and 2 were canceled. Therefore, this basis for rejection should be withdrawn.
In response: The cancelled claims have overcome the issue of indefiniteness. Therefore the rejection has been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: It is submitted that the skilled artisan would not have resulted in the subject matter recited in the claims as presented herein using the art of record. As an example, the Shen reference relates to the migration of data from a personal computer to a handheld device. Par. 85 of Shen, in particular, is directed to controlling an access level on the handheld device which relates to a scale-able codestream in which different levels of access to packettes can be provided. In this regard, the different levels of access relate to the resolution provided by the scalable codestream. No suggestion is made here that remote requests are received which cause access control parameters or license control characteristic to be modified based on demographics as recited. Further, with Shen, there is no selective provision of access to a particular item of media content, rather, the scalable codestream allows for access but at different resolutions.
In response: Since the provision of access to the items is recited in Gargi, and the provision of items based on the access level modification is recited in Shen, as shown in the rejection above, it would have been obvious to one of ordinary skill in the art to include in the teachings of Gargi the request to modify the elements for access, modifying the access 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685

/STEVEN S KIM/Primary Examiner, Art Unit 3685